Audiovox Corporation Reports Fiscal 2009 Fourth Quarter and Year-End Results HAUPPAUGE, N.Y., May 14, 2009 /PRNewswire-FirstCall via COMTEX/ Audiovox Corporation (Nasdaq: VOXX). Audiovox Corporation today announced results for its fiscal 2009 fourth quarter and year-ended February 28, 2009. Fiscal Year Comparisons Net sales for the 2009 fiscal year ended February 28, 2009 were $603.1 million, an increase of approximately $11.7 million or 2.0%, as compared to net sales of $591.4 million reported for the 2008 fiscal year ended February 29, Electronics sales, which include both mobile and consumer electronics were $449.4 million in fiscal 2009, an increase of 2.8% as compared to $437.0 million reported in fiscal 2008. This increase was primarily related to higher sales of consumer electronics products, particularly new product categories under the RCA brand, increases in the Company's OEM business and, in its International operations in Venezuela and Mexico as compared to the prior year. Offsetting this increase, were lower sales of mobile electronics products as result of the global economic downturn, lower car sales and the financial difficulties of the automakers, which intensified in the fiscal fourth quarter of 2009. As a percentage of net sales, Electronics represented 74.5% of sales in fiscal 2009 as compared to 73.9% in the comparable fiscal year period. Accessories sales for the 2009 fiscal year ended February 28, 2009 were $153.7 million, a decrease of 0.4% as compared to $154.3 million reported in the comparable fiscal year period. The small decline in Accessories sales is primarily related to the overall economic environment. As a percentage of net sales, Accessories represented 25.5% and 26.1% of net sales for the periods ended February 28, 2009 and February 29, 2008, respectively. Gross margins for the fiscal year ended February 28, 2009 were 16.6% compared to 18.8% in the prior fiscal year. Gross profit and gross profit margins were positively impacted by price increases instituted in the second half of fiscal 2009 to offset higher transportation and distribution costs, as well as higher gross margins in certain consumer electronics lines. However, these increases were negatively impacted by a mark down of $2.9 million related to the exit of the portable navigation category, and $3.9 million in charges related to customer bankruptcies. On a pro forma basis, excluding the $2.9 million mark down for the exit of the navigation business and the bankruptcy related charges of $3.9 million, gross profit and gross profit margin would have been $107.1 million and 17.8%, respectively. The Company reported operating expenses of $153.7 million for the fiscal year ended February 28, 2009, an increase of $46.8 million, compared to $106.9 million reported in the comparable fiscal year period. The increase in operating expense is principally due to an impairment charge on goodwill and intangibles of $38.8 million. Overhead net of this charge increased by $8.0 million and of this increase, $4.0 million is related to non-standard charges such as IP settlement, other legal fees, increased allowance for doubtful accounts due to bankruptcy provisions and expenses related to an overhead reduction program. The other $4.0 million increase in overhead was principally related to the Thomson A/V and Technuity acquisitions. These increases were partially offset by declines in selling expenses including salaries, commissions and reductions in officer salaries. The Company implemented expense and workforce reduction plans to decrease total operating expenses, the complete effect of which will be felt in fiscal 2010. Net loss for fiscal 2009 was $71.0 million which included a $15.0 operating loss, $38.8 million in goodwill and intangible impairment charges, $15.0 million in deferred tax valuation and $2.2 in other expenses. The Company reported a net loss of $71.0 million or a loss per diluted share of $3.11 compared to net income of $8.5 million or net income per diluted share of $0.37 in the fiscal year ended February 29, 2008. 1 Included in fiscal year 2008 was a gain of $1.7 million related to a derivative legal settlement and which is accounted for in discontinued operations. On a pro forma basis, excluding the impact of the non-standard charges, the Company would have recorded a loss for the year of $4.5 million or a loss of $0.20 per diluted share. Patrick Lavelle, President and CEO stated, "For the first nine months of our fiscal year, we operated our business at a near break-even level, despite pressures on sales and margins as well as increased expenses driven by rising energy costs and a deteriorating marketplace. Those pressures intensified during our fourth quarter as our channel partners experienced a slow-down in sell through at retail that resulted in post holiday inventory overhang. This in turn, pushed back the timing of certain, new promotions. In addition, the auto sector, which had been weak all year, slowed even further amidst fears of potential bankruptcies." Lavelle continued, "I am not pleased with the operating loss we posted and the ensuing impairment charges that loss triggered. However, most of the difficulties we faced this year were driven by forces beyond our control, in particular the bankruptcies of key vendors and customers, rising oil prices that drove up transportation and manufacturing costs, and the near collapse of the automotive industry that has resulted in the bankruptcy of Chrysler and the potential bankruptcy of GM." Lavelle concluded, "Throughout the year, we took steps to combat the ever shifting economic situation; knowing that those adjustments to our business model would not only help us weather the storm but also, help us emerge stronger and better positioned to take advantage of the market as it recovers. We continue to develop new products, rationalizing our portfolio behind the key brands of Audiovox, RCA, Jensen, Energizer and Acoustic Research. Our products are placed in more retail outlets than ever before. We have put in place expense cuts and workforce reductions that have reduced 2010 operating expenses by over $23 million. We remain nearly debt free and have almost $70 million in cash to fund operations, pursue acquisitions and partnerships and grow this company profitably in the years ahead." Fiscal Fourth Quarter Comparisons Total net sales for the fourth quarter ended February 28, 2009 were $115.7 million, a decrease of 11.9% as compared to $131.3 million in the fourth quarter ended February 29, 2008. Accessory sales, which represented 37.7% of net sales for the three months ended February 28, 2009, were $43.6 million compared to $35.5 million or 27.0% of net sales in the prior year period, an increase of $8.1 million or 22.9%. The sales increase was primarily due to higher antenna sales in preparation for the digital TV switch as well as the addition of several new retail partners that resulted in new sales. Gross margins decreased from 18.8% in the fiscal fourth quarter ended February 29, 2008 to 11.9% in the comparable fiscal period in 2009. Gross profit and gross profit margins were impacted by $2.4 million in related provisions as a result of customer bankruptcies, increased defective and warranty charges and an additional charge as a result of the slow holiday sales season. Operating expenses were $66.9 million for the three months ended February 28, 2009, compared to $28.2 million for the three months ended February 29, 2008. Included in the fiscal fourth quarter were non-standard charges of $38.8 million in impairment charges and $2.2 million in legal fees and allowances for bankruptcies. During the fiscal fourth quarter operating expenses declined in salaries and general administrative expenses. The Company reported a loss from continuing operations of $53.2 million for the three months ended February 28, 2009 compared to a loss from continuing operations of $1.8 million in the comparable year-ago period. Net loss for the 2009 fiscal fourth quarter was $70.0 million or a loss per diluted share of $3.06 compared to a net loss of $2.2 million or a loss per diluted share of $0.08 for the three months ended February 29, 2008. 2 On a pro forma basis, excluding the impact of the non standard charges, the company would have recorded a loss for the fiscal 2009 fourth quarter $8.0 million or a loss per diluted share of $0.35. Conference Call Information The
